Hunt, Chief Justice,
concurring.
Sending the indictment out to the jury is certainly a practice of long standing, but no rule or statute requires it. In fact, at trial the indictment serves no greater purpose than pleadings in civil cases which, in today’s practice, rarely ever go to a jury. It is certainly well within the trial court’s discretion, on motion by the defendant, to exclude the indictment and the plea of not guilty thereto, and to send to the jury a verdict form which presents the issues as they exist at the close of the evidence.1 This would be particularly helpful in identifying which of several possible felonies forms the basis for a felony murder conviction.
Concerning the exclusion of the indictment, see ABA Standards, Trial by Jury, Vol. Ill, Standard 15-4.1 (Materials to Jury Room); Daniel, Georgia Criminal Trial Practice (1993 ed.), § 24-15.

 See ABA Standards, Trial by Jury, Vol. Ill, Standard 15-4.1 (Materials to Jury Room), suggesting that the trial court, at the defendant’s request, should consider:
(1) whether the indictment will aid the jury in proper consideration'of the case;
(2) whether any party will be unduly prejudiced by submission of the material; and
(3) whether the material may be subjected to improper use by the jury.
See also Daniel, Georgia Criminal Trial Practice (1993 ed.), § 24-15.